USDC IN/ND case 2:16-cr-00166-PPS-JEM document 153 filed 10/30/20 page 1 of 18


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
                     v.                   )               Case No. 2:16-CR-166-PPS
                                          )
LAJUAN FITZPATRICK,                       )
                                          )
              Defendant.                  )

                                OPINION AND ORDER

        In November 2019, a jury found Lajuan Fitzpatrick guilty of conspiracy to

possess with intent to distribute marijuana (21 U.S.C. § 846—Count 1), and murder with

a firearm during and in relation to a drug trafficking crime (18 U.S.C. § 924(c)(1)(A) and

(j)—Count 2). Fitzpatrick seeks either a judgment of acquittal or, in the alternative, a

new trial. Fed. R. Crim. P. 29(c) and 33 [DE 134, 135.] The evidence against Fitzpatrick

was more than enough for a jury to have found him guilty beyond a reasonable doubt.

Neither an acquittal nor a new trial is warranted here.

                                       Background

        On December 2, 2013, three gang members attempted to rob a drug dealer, and a

man in a neighboring house was shot and killed in the process. Due to the number of

witnesses and the different roles they play, I will attempt to clarify everyone’s role as I

introduce them in the story below, and for clarity’s sake, and meaning no disrespect,

will refer to some of them in this opinion by the role they played instead of by their

name.
USDC IN/ND case 2:16-cr-00166-PPS-JEM document 153 filed 10/30/20 page 2 of 18


       Gang members Bruce Hendry and Mark Cherry plotted to rob Anthony

Martinez, a self-admitted drug dealer, of his stash of marijuana. [DE 128-131 Trial

Transcript (Tr.) 296-97, 302, 345.] Cherry relayed this plot to his roommate Fitzpatrick

who decided to join in, intending to split the proceeds with him. [Tr. 296, 308.] They left

with two guns, a revolver and an assault rifle, and went to the home of Robert Nieto,

another gang member, for further planning and to meet Hendry. [Tr. 296-300, 317, 579.]

Nieto said the robbery would be a breeze and they could easily walk away with a

couple pounds of marijuana, but he planned to stay at home to monitor the police

scanner and alert them if needed. [Tr. 302-04, 309.] (Nieto was convicted in a separate

trial for his involvement in this episode and other racketeering related offenses all

stemming from his involvement with the Latin Kings.)

       A fourth man, James Landrum, serving the role of get-away-driver, picked up

the trio and drove them to Martinez’s home. [Tr. 577-80.] Cherry and Fitzpatrick wore

black hoodies and masks and sat in the back seat. [Tr. 122-24, 318.] Upon arrival,

Hendry and Cherry approached the front door while Fitzpatrick stayed outside by the

street. [Tr. 122.] Fitzpatrick was armed with a rifle and was providing “cover” from

outside the home to the others. Hendry and Cherry knocked on the front door but no

one answered, so they went around to the back door. [Tr. 123, 321.] When the

homeowner, Martinez, answered the door, Hendry pistol-whipped him and pushed

him back into the residence while Cherry demanded the marijuana. [Tr. 124-26.] There

were three others in the house that night, two of Martinez’s friends and his fiancée,


                                            -2-
USDC IN/ND case 2:16-cr-00166-PPS-JEM document 153 filed 10/30/20 page 3 of 18


Mary Hensley. They all fled. [Tr. 126-28.] Shots were fired and a fight ensued. [Id.]

Martinez’s brother, Elias Martinez, lived next door, and rushed over to assist after

hearing the commotion. [Id.] The brother grabbed Hendry, and Martinez tackled

Cherry. [Tr. 131, 184-85, 202-03.] Cherry shot at and missed Martinez, who was able to

wrestle the gun away from Cherry. Martinez then shot Cherry twice in the abdomen.

[Tr. 138, 321.]

       While this was going on, Fitzpatrick stood outside and fired the assault rifle

towards the house. [Tr. 141, 248, 582.] Recall that two of Martinez’s friends had fled

outside. One of those friends, a guy named Horst, identified Fitzpatrick as a “decent-

sized” man in a black hoodie and black mask shooting an assault rifle from the street

toward the house. [Tr. 226-27, 582.] As for Martinez’s fiancée, Mary Hensley, she fled

next door to the brother’s home and was let in by Rolando Correa, Jr., a friend. [Tr. 205.]

She heard at least 30 rounds of gun fire and dropped to the floor. [Tr. 206-07]. The rapid

gunfire ended, and Correa told Hensley that he had been hit and asked for a pillow to

stop the bleeding. [Tr. 207-208.]

       Meanwhile, the get-away-driver (Landrum) heard gunshots and quickly drove to

pick up his compatriots. [Tr. 581.] The friend who had fled the house (Horst) witnessed

the get-away-driver and Hendry dragging a wounded Cherry into the vehicle while

Fitzpatrick continued to fire the assault rifle in his direction. [Tr. 228-29]. The get-away-

driver, Hendry, and Fitzpatrick then lifted Cherry into the vehicle and fled the scene.

[Tr. 583-85.] After the robbers fled, an ambulance took Correa to the hospital where he


                                             -3-
USDC IN/ND case 2:16-cr-00166-PPS-JEM document 153 filed 10/30/20 page 4 of 18


died of the gunshot wounds. [Tr. 149, 275, 613-14.]

       The get-away-driver drove Hendry, Cherry, and Fitzpatrick to the gang

member’s home (Nieto) where the whole ill-fated plan began. But upon arrival, they

were confronted by Nieto’s neighbor who happened to be an off-duty police officer. The

officer held them at gun point and was able to arrest the get-away-driver and Cherry

while Hendry and Fitzpatrick got away. [Tr. 586-87]. Hendry called a fellow gang

member to pick him and Fitzpatrick up. [Tr. 511.] Hendry and Fitzpatrick then changed

and burned their clothes. [Tr. 518-21.] Fitzpatrick headed to his friend’s home. [Tr. 429.]

Upon arrival, another person Fitzpatrick knew, Efren Delangel, opened the door and

described Fitzpatrick as spooked and nervous, trying to wash the blood off his hands

with bleach. [Tr. 430.] Fitzpatrick told Delangel that, “I just laid a nigga down” and

gestured as if shooting a rifle. [Tr. 430-32].

       Following a four-day jury trial, a jury convicted Fitzpatrick of both the marijuana

conspiracy and the use of a firearm during that conspiracy which resulted in the death

of Rolando Correa, Jr. [DE 112.]

                                          Discussion

   A. Rule 29 Motion for Acquittal

       Fitzpatrick may renew his motion for an acquittal after “the jury has returned a

guilty verdict, [and] the court may set aside the verdict and enter an acquittal.” Fed. R.

Crim. P. 29(c)(1), (2). The question is whether, “after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the


                                                 -4-
USDC IN/ND case 2:16-cr-00166-PPS-JEM document 153 filed 10/30/20 page 5 of 18


essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S.

307, 319 (1979) (emphasis in original); Fed. R. Crim. Pro. 29(c). I will not “intrude on the

jury’s role ‘to resolve conflicts in the testimony, to weigh the evidence, and to draw

reasonable inferences from basic facts to ultimate facts.’” Musacchio v. United States, 136

S. Ct. 709, 715 (2016) (citing Jackson, 443 U.S. at 319). Fitzpatrick faces a “nearly

insurmountable hurdle” to show that the evidence could not support the guilty verdict.

United States v. Torres-Chavez, 744 F.3d 988, 993 (7th Cir. 2014).

       Fitzpatrick argues that the government failed to prove beyond a reasonable

doubt that he was part of a drug conspiracy. In reviewing the evidence, a reasonable

jury could find that Fitzpatrick was part of a plot to steal and later distribute marijuana.

Cherry explained to Fitzpatrick that the robbery involved stealing marijuana from a

known drug dealer, consuming a portion of it, and selling the rest. Cherry intended to

share his portion of the proceeds with Fitzpatrick. Fitzpatrick went with Cherry to the

drug dealer’s house and was given an assault rifle. After being involved in a shoot out

and loading his friend who had been shot into the car, he showed up at a friend’s house

with blood on him.     He was hyped up and exclaimed how he just shot someone.

(Recall that he said, “I just put a nigga down.”) This is sufficient evidence for a

reasonable jury to find that Fitzpatrick was involved in the conspiracy to rob a drug

dealer with intent to possess and later distribute marijuana, as charged in Count 1.

       Fitzpatrick next claims the government failed to place him at the scene of the

murder, charged in Count 2, and that testimony solely from a cooperating witness


                                              -5-
USDC IN/ND case 2:16-cr-00166-PPS-JEM document 153 filed 10/30/20 page 6 of 18


shouldn’t be believed. I have to view the evidence in the light most favorable to the

verdict. Cherry personally testified to Fitzpatrick’s involvement and placed him at the

scene. Cherry knew Fitzpatrick since the age of 11 or 12 and the two were roommates. It

was not unreasonable for the jury to weigh the credibility of Cherry’s testimony and

find his statements credible. Fitzpatrick believes that because independent eye

witnesses on the scene never specifically identified him and no physical evidence linked

him to the murder, that he should be acquitted. Unfortunately for Fitzpatrick, that is not

the law. Fitzpatrick only cites authority from the Fifth and Ninth Circuits that

circumstantial evidence is insufficient to support the jury’s guilty verdict. However, the

Seventh Circuit has stated multiple times that it may uphold a conviction based solely

on circumstantial evidence. United States v. Medina, 969 F.3d 819, 821 (7th Cir. 2020);

United States v. Wasson, 679 F.3d 938, 949 (7th Cir. 2012); United States v. Moore, 572 F.3d

334, 337 (7th Cir. 2009); United States v. Studley, 892 F.2d 518, 526 (7th Cir. 1989).

       Evidence presented at trial could lead a reasonable jury to believe that

Fitzpatrick agreed to steal and later distribute drugs, as charged in Count 1, and was

present at the scene of the murder, as charged in Count 2. Jurors heard directly from

Cherry, who specifically placed Fitzpatrick at the scene of the murder and detailed the

conspiracy. They heard from Landrum, whose testimony identifying Fitzpatrick

supported Cherry’s story. They heard descriptions from Horst, Castillo, Delangel, and

other witnesses as to Fitzpatrick’s involvement and movements that day. A rational

trier of fact considering the testimony and the corroborating evidence could have easily


                                              -6-
USDC IN/ND case 2:16-cr-00166-PPS-JEM document 153 filed 10/30/20 page 7 of 18


found Fitzpatrick guilty beyond a reasonable doubt. Therefore, I deny Fitzpatrick’s

motion for acquittal.

   B. Rule 33 Motion for a New Trial

       Fitzpatrick also seeks a new trial. The district court may “vacate any judgment

and grant a new trial if the interest of justice so requires.” Fed. R. Crim. P. 33. See United

Green v. Junious, 937 F.3d 109, 1013 (7th Cir. 2019) (providing that only if “no reasonable

person would agree with the trial court’s ruling and the error likely affected the

outcome of the trial” will a new trial be granted). In contrast to a motion for acquittal, a

district court is not required to view the evidence in the light most favorable to the

government but must independently consider the evidence presented. United States v.

Eberhart, 388 F.3d 1043, 1052 (7th Cir. 2004), vacated on other grounds, 546 U.S. 12 (2005).

Fitzpatrick’s burden is still a heavy one—to show that the verdict is so contrary to the

weight of the evidence that a new trial is required in the interest of justice. United States

v. Chambers, 642 F.3d 588, 592 (7th Cir. 2011).

       1. Co-conspirator Statements

       Fitzpatrick first argues that the court erred in admitting co-conspirator

statements. A “statement” is not hearsay if it “is offered against a party” and is “a

statement by a co-conspirator of a party during the course and in furtherance of the

conspiracy.” Fed. R. Evid. 801(d)(2)(E). Admission of co-conspirator statements is

proper when the government proves “by a preponderance of the evidence that (1) a

conspiracy existed; (2) the defendant and the declarant were members of the


                                             -7-
USDC IN/ND case 2:16-cr-00166-PPS-JEM document 153 filed 10/30/20 page 8 of 18


conspiracy; and (3) the statements were made during the course and in furtherance of

the conspiracy.” United States v. Santiago, 582 F.2d 1128, 1134-35 (7th Cir. 1978). “[T]he

statement must be considered but does not by itself establish . . . the existence of the

conspiracy or the participation in it . . . “ Fed. R. Evid. 801(d)(2). Fitzpatrick claims that

the co-conspirator statements fail to link him to the conspiracy. However, he fails to

identify any specific co-conspirator statement to enable me to analyze whether the

statement was improper. In reviewing the trial testimony, I find that voluminous

evidence from trial more than satisfies beyond a reasonable doubt that Fitzpatrick was

part of an agreement to engage in the robbery for drugs, where the drugs were to be

either used or sold.

       Cherry specifically identified Fitzpatrick in court and described his involvement

in the robbery. The other co-conspirators similarly identified Fitzpatrick by his clothing,

size, and height. Their testimony was supported by the personal knowledge of

Martinez’s friend (Horst), who identified a “decent-sized” man dressed in a black

hoodie and black mask standing in the street shooting a rifle. Furthermore, Fitzpatrick’s

acquaintance (Delangel) testified to Fitzpatrick’s appearance, demeanor, and self-

incriminating statements. He stated that when Fitzpatrick showed up later that night,

he observed blood on Fitzpatrick and Fitzpatrick attempting to wash the blood off his

hands with bleach. He noted Fitzpatrick was acting spooked and nervous. When the

acquaintance asked Fitzpatrick what was going on, Fitzpatrick said, “I just laid a nigga

down” and gestured with his hands like he was shooting a rifle.


                                              -8-
USDC IN/ND case 2:16-cr-00166-PPS-JEM document 153 filed 10/30/20 page 9 of 18


       When considering the testimony given by various witnesses and corroborated by

independent evidence, there is sufficient support to link Fitzpatrick to the conspiracy.

Fitzpatrick had plenty of opportunity to attack the credibility of witnesses and

evidence. However, the jury weighed the evidence and found him guilty on both

counts. Fitzpatrick essentially wants me to replace the jury’s credibility findings with

my own and discredit witnesses the jurors found to be credible, and I decline to do so.

       In sum, I find that the government established the existence of a conspiracy and

Fitzpatrick’s participation in it, and any co-conspirator statements were properly

admitted under Rule 810(d)(2)(E).

       2. Voir Dire

       Fitzpatrick submitted 94 proposed voir dire questions for the potential jurors,

some of which had multiple parts. [DE 60.] After asking the prospective jurors a battery

of my own questions, I then asked many of the questions posed by the defense, but not

all of them. Fitzpatrick now claims that voir dire questions were not thorough or

individualized enough to discover jurors’ prejudices. “[T]he Sixth Amendment does not

demand any ‘particular pattern of inquiry’” and trial judges have broad discretion in

deciding the questions asked. United States v. Hosseini, 679 F.3d 544, 555 (7th Cir. 2012). I

sifted through the 94 questions and numerous sub-questions and asked the ones that I

thought were most germane to the question: whether the prospective jurors could be

fair and impartial. The jurors were questioned for hours and both sides regularly

followed up with their own questions. Fitzpatrick does not cite any part of the record


                                             -9-
USDC IN/ND case 2:16-cr-00166-PPS-JEM document 153 filed 10/30/20 page 10 of 18


 showing prejudice against him and fails to show that voir dire was improper and

 deprived him of a fair trial.

        He further claims that the government improperly struck an African-American

 juror based on race and improperly referred to that potential juror as “defendant.” First,

 the reference to the juror as the “defendant” was an obvious slip of the tongue by the

 prosecutor. Nothing more need be said about that. Second, in striking the potential

 juror the government noted that she had two relatives serving lengthy sentences for

 drug related offenses. [Tr. 12.] Peremptory challenges may not exclude potential jurors

 based on race, ethnicity, or sex. Baston v. Kentucky, 476 U.S. 79 (1986). When challenged,

 the government may present a race-neutral reason for a peremptory strike, so long as

 the reason is not inherently discriminatory. Purkett v. Elem, 514 U.S. 765, 767-68 (1995).

 In this case, the government explained its concern about the sentencing disparity

 between the juror’s relatives. The first relative pleaded guilty and received a twelve-

 year sentence. The second relative went to trial and received a twenty-five-year

 sentence. [Tr. 11.] This disparity in sentencing between a plea and verdict gave rise to

 legitimate concerns regarding this juror. I found this to be a race neutral reason to

 exclude the juror, and I remain of the same mind now. There was no Baston violation.

        3. Cross Examination

        Fitzpatrick next claims the court erred in preventing unlimited cross-examination

 of Cherry. “[T]he Confrontation Clause guarantees an opportunity for effective cross-

 examination, not cross-examination that is effective in whatever way, and to whatever


                                             -10-
USDC IN/ND case 2:16-cr-00166-PPS-JEM document 153 filed 10/30/20 page 11 of 18


 extent, the defense might wish.” Delaware v. Fensterer, 474 U.S. 15, 20 (1985) (per curiam).

 Throughout direct examination of Cherry, the government intentionally stayed away

 from asking Cherry any questions about conversations with Hendry. [Tr. 288, 291-2,

 296, 302, 306, 316.] In doing so, the government did not “open the door” for the defense

 to cross-examine Cherry regarding any conversations with Hendry. Fitzpatrick argues

 that because later in the trial he was allowed to cross-examine Landrum about

 conversations with Hendry, his rights were violated in not being able to do the same

 with Cherry. However, the government’s direct examination of Landrum distinctly

 opened the door to include Landrum’s conversations with Hendry and was within the

 scope of cross-examination by the defense. [Tr. 579, 585-86.] Because the government

 did not open the door by asking Cherry about conversations with Hendry, any

 conversations between Cherry and Hendry were beyond the scope of cross-examination

 by the defense. Therefore, I find that any conversation between Cherry and Hendry fell

 outside the scope of cross-examination.

        4. Rebuttal Evidence

        Fitzpatrick next argues that allowing a witness to testify regarding fingerprints

 from a third-party found in the get-away car was improper rebuttal testimony. “The

 proper function of rebuttal evidence is to ‘contradict, impeach or defuse the impact of

 the evidence offered by an adverse party.’” United States v. Grinties, 237 F.3d 876, 879

 (7th Cir. 2001) (citing United States v. Papia, 560 F.2d 827, 848 (7th Cir. 1977)).

        Here’s how the issue arose at trial. In its case in chief, the defense read a


                                               -11-
USDC IN/ND case 2:16-cr-00166-PPS-JEM document 153 filed 10/30/20 page 12 of 18


 stipulation that a fingerprint expert would testify that the fingerprints of Landrum and

 Cherry, along with a third person—a guy named Ron Anderson—were found inside the

 get-away car. In rebuttal, the government called the case agent to testify that he knew

 Anderson and that he was a white male, not a tall, lanky black man. This was offered by

 the government to rebut the inference that the defense was trying to draw through the

 stipulation that Anderson (and not Fitzpatrick) was the third person on the scene that

 night. [Tr. 680.] The defense was given an opportunity to cross-examine but declined.

 [Id.] The case agent’s rebuttal testimony was entirely proper. It was offered to show that

 Anderson had a different stature than Fitzpatrick allowing the jury to conclude that

 Anderson’s prints were left in the car at a different time. (Anderson and Landrum were

 roommates). Fitzpatrick fails to show how this rebuttal evidence deprived him of a fair

 trial.

          5. Jury Instruction

          Fitzpatrick takes issue with certain jury instructions and the jury verdict form,

 describing them as misleading and inaccurate. In the final pretrial conference, I asked

 both parties to submit joint jury instructions and provide proposed jury instructions

 when they could not agree. [DE 71.] The Joint Instructions and the government’s

 proposed instructions were timely filed. [DE 90, 91.] Fitzpatrick did not submit any

 proposed jury instructions. At the close of all the evidence at trial, I provided counsel

 with the Court’s proposed jury instructions and a jury verdict form [DE 119, 120.] I held

 an instruction conference, and Fitzpatrick objected to Instruction Number 12. That


                                              -12-
USDC IN/ND case 2:16-cr-00166-PPS-JEM document 153 filed 10/30/20 page 13 of 18


 instruction comes from the Seventh Circuit Pattern Instruction Number 3.05, and it

 deals with witnesses who require special caution and care—i.e., cooperators who have

 been promised benefits by the government. There were four such witnesses in this

 case—Mark Cherry, James Landrum, John Castillo and Efren Delangel. Fitzpatrick’s

 objection was that the Court should have given four separate instructions, one for each

 cooperator. That struck me as overly burdensome and cumbersome and chose instead

 to give one instruction which specifically told the jurors how they should treat the

 testimony of each of the cooperators. Instruction Number 12 was consistent with the

 Seventh Circuit Pattern Number 3.05, and the defense’s objection to the contrary was

 properly overruled.

        Fitzpatrick did not have any objection to Jury Instruction Number 34 at trial, [Tr.

 692], but he does now in his motion for new trial. Therefore, any objection to Instruction

 34 has been waived. United States v. Perez, 612 F.3d 879, 883 (7th Cir. 2010). But giving

 the instruction was correct in any event. For starters, the thrust of Fitzpatrick’s objection

 to Instruction Number 34 is entirely unclear to me. Instruction Number 34 is a specific

 unanimity instruction. Fitzpatrick was charged in Count Two with using a firearm

 during and in relation to a drug conspiracy (Count One) and causing the death of

 another in the process. The elements of Count Two were given to the jury in Instruction

 Number 26. Count Two charged Fitzpatrick as both a principal and as an aider and

 abettor. Instruction Number 34 instructed the jury that it needed to unanimously agree

 on which theory of liability it was finding Fitzpatrick guilty of—as a principal or as an


                                             -13-
USDC IN/ND case 2:16-cr-00166-PPS-JEM document 153 filed 10/30/20 page 14 of 18


 aider and abettor. This instruction is consistent with the Seventh Circuit Pattern 4.04,

 and there was nothing improper about it.

        Fitzpatrick also contests the jury verdict form, even though after lengthy

 discussion, an agreement had been reached on certain changes and I made the agreed

 changes. [Tr. 693-96.] Any objection coming at this point is therefore waived. Gagan v.

 Am. Cablevision, 77 F.3d 951, 966 (7th Cir. 1996). Fitzpatrick now argues that the jury

 verdict form contained improper and misleading information. He first summarily

 argues that including certain language “on the other hand” in the verdict form for

 Count One somehow misled the jury. I fail to see how. The “on the other hand”

 language was simply a rhetorical device to cue the jury that if they found the defendant

 not guilty of Count 1, they should then also find him not guilty of Count Two because

 guilt on Count One is one of the elements of Count Two. I fail to see the error in using

 the “on the other hand” language. Fitzpatrick further contends that had the jury not

 found him guilty on Count 1, the instruction should have required his acquittal of

 Count 2, using “must” rather than “should.” This argument is a trifle. First, Fitzpatrick

 was convicted on Count One, so it’s hard to see any harm done. And anyway, the word

 “should” is the past tense of “shall.” It’s a verb that is used “to express obligation or

 duty.” The American Heritage Dictionary (Second College ed., 1982). And in all events,

 counsel never objected to the use of the term “should” instead of “must” so the issue is

 waived.




                                             -14-
USDC IN/ND case 2:16-cr-00166-PPS-JEM document 153 filed 10/30/20 page 15 of 18


        6. Remaining Arguments

        Finally, Fitzpatrick claims multiple errors including overruling various

 objections, allowing the government to make certain statements in opening and closing

 arguments, sustaining objections during Fitzpatrick’s closing arguments, and denying

 the motions for acquittal and mistrial. Fitzpatrick’s brief is filled with numerous small

 sections that state a conclusory argument, cite verbatim a section of the record, and then

 proceed to the next alleged error. He fails to provide any legal analysis supporting his

 claims. An argument that is neither developed nor supported does not warrant

 consideration. Smith v. Northeastern Ill. Univ., 388 F.3d 559, 562 n.3 (7th Cir. 2004)

 (describing a “laundry list” of “unorganized factual allegations [] prefaced or followed

 by conclusory statements. Plaintiff’s counsel should be well aware that courts are not to

 do counsel’s work of organizing its arguments nor are they ‘in the business of

 formulating arguments for the parties.’” (citing United States v. McClellan, 165 F.3d 535,

 550 (7th Cir. 1999)). Nevertheless, I will address the undeveloped objections where I did

 not immediately follow up with a reason during trial.

        Fitzpatrick first claims error in overruling a speculation objection asking witness

 Brian Lee Horst “[w]hen you turned the corner, could he see you right then, or did it

 take awhile?” [Tr. 227.] Witnesses are entitled to provide lay opinions rationally based

 on their perspective. See Fed.R. Evid. 701. Because the question could be viewed as

 seeking a lay opinion, I stand by the ruling.

        Leading questions are permissible if “used with friendly witnesses to move


                                              -15-
USDC IN/ND case 2:16-cr-00166-PPS-JEM document 153 filed 10/30/20 page 16 of 18


 direct examination along rather than elicit testimony damaging to the opposing party

 that the witness might not have given in response to a neutral question.” United States v.

 Miller, 782 F.3d 793, 799 (7th Cir. 2015). Fitzpatrick claims that the following questions

 were leading: “Do you know if Tony sold marijuana to anyone that day?” [Tr. 255];

 “Okay. Now, when you say you don’t remember, I’m asking is it because you don’t

 remember just because a lot of things happened since then, or you don’t remember

 because you had been shot?” [Tr. 325]; and “What happened once you got to Lake

 Station? Did anyone get in or out of the car?” [Tr. 525.] None of these questions suggest

 the answer so they were not leading. But even if they were, the government was merely

 directing these questions to move the direct examination along. Therefore, I do not find

 an error with any of these questions.

        Hearsay is an out of court statement used to prove the truth of the matter

 asserted. Fed. R. Evid. 801(c). Fitzpatrick claims the court improperly overruled his

 hearsay objections for the following statements. “Did Bruce Hendry get in the front seat

 or back seat?” [Tr. 508.] This is not a statement, but a personal observation. “Without

 getting into anything that Mr. Hendry said, where did you go?” [Tr. 510.] This is also

 not a statement at all; it asks where the witness went. “Do you trust Bruce to do a

 robbery with?” [Tr. 301.] This is also not a statement; it seeks information regarding

 Cherry’s personal relationship with Hendry. Fitzpatrick also claims this question is

 irrelevant, but that is hardly the case. Relevance is any tendency to make a fact more or

 less probable and of determining consequence. Fed. R. Evid. 401. Clearly, whether


                                             -16-
USDC IN/ND case 2:16-cr-00166-PPS-JEM document 153 filed 10/30/20 page 17 of 18


 Cherry trusts Hendry in a conspiracy for robbery is undoubtably relevant here.

 Fitzpatrick also finds the following questions lack relevancy, but I disagree. “How do

 you think alcohol and the slight drug use has affected your memory?” [Tr. 500.] When

 asking a witness this type of question, it is relevant to know the witness’s state of mind

 and whether it was affected around the time of the events. “How long was your total

 involvement in this episode?” [Tr. 588.] When the government asked Landrum this

 question, it is absolutely relevant how long Landrum was involved in the robbery at the

 time of the event.

        For every other objection raised, I have reviewed the record and continue to

 agree with the rulings that were made.

        Finally, Fitzpatrick objects to the prosecutor’s closing argument. In particular, he

 argues that the government misstated the evidence and attempted to shift the burden.

 When defense counsel objected to facts as stated by the prosecutor, I instructed the jury

 to rely on its collective memory of the evidence and if counsel described something

 different than their collective memories, it is their memory of the evidence, not the

 prosecutor’s, that should guide. [Tr. 707-08.] As for the issue of whether the prosecutor

 was shifting the burden, the prosecutor told the jury that the defendant had subpoena

 power just as the government does. This is not burden shifting. United States v. Flournoy,

 842 F.3d 524, 528 (7th Cir. 2016). In any event, during trial, I specifically instructed the

 jury immediately after the prosecutor’s statement that the burden remains with the

 government at all times and that the defendant doesn’t have to prove anything. [Tr.


                                              -17-
USDC IN/ND case 2:16-cr-00166-PPS-JEM document 153 filed 10/30/20 page 18 of 18


 734-35.] There was no error.

                                        Conclusion

        Fitzpatrick has failed to meet the heavy burden of showing that the verdict is so

 contrary to the weight of the evidence that justice requires a new trial, and I deny his

 motion for a new trial.

        ACCORDINGLY:

        Defendant Lajuan Fitzpatrick’s motions for a judgment of acquittal and new trial

 [DE 134, 135] are DENIED.

        SO ORDERED on October 30, 2020.

                                                   / s/ Philip P. Simon
                                                   PHILIP P. SIMON, JUDGE
                                                   UNITED STATES DISTRICT COURT




                                            -18-
